Citation Nr: 9903766	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

The matter now before the Board of Veterans' Appeals (Board) 
originated in a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the benefit sought on 
appeal.  The veteran timely perfected an appeal to the Board, 
and hearings on appeal were held at both the RO and at the 
Board at its central offices in Washington, D.C.  The 
undersigned presided over the latter hearing.  See 
38 U.S.C.A. §§ 7102, 7107 (West Supp. 1998).

Following this development, the Board reviewed the case and 
denied the appeal in an April 1997 decision.  The veteran 
appealed this decision to the United States Court of Veterans 
Appeals (Court), however, prior to the Court's promulgation 
of a decision, the veteran and VA filed with the Court a 
joint motion to vacate the Board's April 1997 decision and to 
remand the case back to the Board.  In August 1998, the Court 
granted the joint motion, vacated the prior Board decision, 
and remanded the matter back to the Board for appropriate 
action.  


REMAND

The veteran essentially contends that he currently suffers 
from a disorder affecting the cervical spine, which either 
occurred as a result of helicopter-related accident during 
military service, or developed as a result of a service-
connected disability of the thoracic spine that, itself, 
arose out of the same accident.  As noted in the joint 
motion, the veteran's claim is well grounded, meaning 
"plausible;" however, further development of the case is 
warranted.

The primary focus of the joint motion is on the failure of VA 
to obtain a comprehensive medical opinion addressing the 
question of nexus between the veteran's current neck 
disability and military service.  While the RO originally 
instructed the VA examiner to express opinions as to the 
existence of relationship between the current neck disability 
and (1) military service and (2) the veteran's service-
connected thoracic disability, in the November 1994 VA 
examination report and the May 1995 addendum to that report, 
the examiner addressed only the latter question.  
Consequently, and as private medical doctors have opined that 
there is a nexus between the current neck disability and 
military service, the RO should schedule the veteran for 
another VA orthopedic examination so that the potential 
relationship between the veteran's current disability and 
military service may be addressed.  Additionally, as regards 
the question of secondary service connection, the examiner 
should address not only whether there is a causal 
relationship between the two condition, but also if there is 
none, whether, and to what degree, the service-connected 
thoracic spine disorder aggravates the cervical spine 
disability.  In this regard, the Board notes the relevant 
regulation governing secondary service connection, 38 C.F.R. 
§ 3.310(a),  has been interpreted to permit service 
connection the degree of impairment resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).   

Additional other development should be accomplished prior to 
having the veteran undergo orthopedic evaluation, however.  
The Board notes that there appear to be many references to X-
rays taken by the Gonstead Clinic in Wisconsin in January 
1975, and that these X-rays seem to be important in 
determining the merits of the veteran's claim.  The Board has 
reviewed the claims file and cannot find copies of these 
reports therein.  The RO should attempt to obtain these 
reports.  There is also a reference in the May 1995 addendum 
to the VA examination to North Carolina Baptist Hospital 
records; the examiner indicated that X-rays of the cervical 
spine at that time, namely, in 1994 when the veteran was 
treated there for cervical spine trauma, were unavailable.  
These X-ray reports should also be obtained and associated .

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  After obtaining necessary additional 
information and authorizations from the 
veteran, the RO should obtain and 
associate with the claims file reports of 
X-rays dated in January 1975 from the 
Gonstead Clinic in Mount Horeb, 
Wisconsin, and from North Carolina 
Baptist Hospital where the veteran was 
treated for a cervical spine trauma in 
1994, along with any other medical 
records identified by the veteran that 
are not currently associated with the 
record.  If any records are unavailable, 
or any search for records yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating all available 
outstanding medical records with the 
claims file, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
his disorder of the cervical spine.  The 
entire claims folder, along with a copy 
of this REMAND, should be provided to and 
reviewed by the examiner.  After 
conducting all appropriate tests and 
studies and recording all pertinent 
clinical findings, the examiner should 
render all appropriate diagnoses of 
cervical spine disorders.  With respect 
to each such diagnosed disorder, the 
examiner should determine whether it is 
at least as likely as not that the 
disorder (1) is related to military 
service, and, if not (2) is related to 
the veteran's service-connected disorder 
of the thoracic spine.  If the examiner 
determines that the service-connected 
disability aggravates a cervical spine 
disorder, he/she should quantify, to the 
extent possible, the degree of additional 
disability resulting from the 
aggravation.  

If the examiner is unable to answer any 
of the questions posed, he/she should so 
clearly state and explain why.  All 
examination findings, along with the 
complete rationale for any conclusions or 
opinions expressed (to include reference 
to pertinent medical evidence of record) 
should be set forth in a typewritten 
report.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After completion of the foregoing, 
and after undertaking any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim of entitlement to service 
connection for a cervical spine disorder 
on both direct and on secondary bases, to 
include based on consideration of Allen.  

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to comply with an Order of the 
Court, and to obtain additional development and adjudication.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


